           Case 1:19-cv-02673-VEC Document 92 Filed 12/08/20 Page 1 of 1


                                                                                     USDC SDNY
                                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                        DOC #:
 -------------------------------------------------------------- X                    DATE FILED: 12/8/2020
 TERRON BELLE, WILLIAM RIOS, RICHARD :
 APPIAH, EDISON QUITO, BONACIO CRESPI, :
 JAMEEL LANG, LUIS RIOS,                                        :
 on behalf of themselves and others similarly                   :
 situated,                                                      :
                                                                :
                                              Plaintiffs,       :          19-CV-2673 (VEC)
                                                                :
                            -against-                           :                ORDER
                                                                :
 THE CITY OF NEW YORK,                                          :
 NEW YORK CITY POLICE OFFICERS                                  :
 “JOHN DOE” 1-50, in their individual and                       :
 official capacities,                                           :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 8, 2020, the parties appeared before the Court by

teleconference to resolve a discovery dispute;

        IT IS HEREBY ORDERED that Defendants must make an ex parte submission of the

relevant disciplinary records, and any accompanying letter motion to the extent Defendants wish

to further explain their position, not later than December 9, 2020. As discussed, Defendants

must identify the portions of the records that have been redacted.

        IT IS FURTHER ORDERED that the parties must appear for a teleconference to discuss

additional discovery issues on December 15, 2020, at 10:00 a.m.



SO ORDERED.
                                                                    ________________________
Date: December 8, 2020                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
